Citation Nr: 1228947	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-45 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for temporomandibular joint dysfunction.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a shoulder disorder.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to an initial compensable rating for hearing loss in the left ear.

10.  Entitlement to an initial compensable rating for sinusitis.

11.  Entitlement to an initial compensable rating for bilateral breast surgery scars.

12.  Entitlement to an increased rating for bunionectomy of the right foot with residuals of hallux valgus, currently evaluated as 10 percent disabling.

13.  Entitlement to an increased rating for right ankle disability with arthritis, currently evaluated as 10 percent disabling.

14.  Entitlement to an increased rating for right great toe fracture, evaluated as 10 percent disabling prior to April 1, 2012, and as noncompensably disabling thereafter.


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the February 2009 decision, the RO denied the Veteran's claims of service connection for a left hip disorder, a low back disorder, and temporomandibular joint dysfunction.  In that decision, the RO also denied the Veteran's claims for increased ratings for bunionectomy of the right foot with residuals of hallux valgus and for right great toe fracture.  In a September 2009 rating decision, the RO granted an increased rating, to 10 percent, for right great toe fracture.  In the June 2010 rating decision, the RO denied the Veteran's claims for service connection for a right knee disorder, a bilateral shoulder disorder, a neck disorder, fibromyalgia, and chronic fatigue.  In addition, the RO granted service connection for hearing loss in the left ear and sinusitis, assigning an initial noncompensable disability rating for each disability.  The RO further denied the Veteran's clam for an increased rating for right ankle disability with traumatic arthritis. 

As the appeal of the Veteran's claims for higher ratings for her service-connected sinusitis, hearing loss in the left ear, and bilateral breast surgery scars emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized these claims as for higher initial ratings in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board acknowledges that the disability rating for the Veteran's right great toe fracture was reduced from 10 percent to noncompensably disabling by way of a March 2012 rating decision, which became effective as of April 1, 2012.  However, the March 2012 rating decision also awarded the Veteran service connection for posttraumatic stress disorder, awarding a 50 percent disability rating, increasing her overall disability rating from 30 percent to 70 percent.  Thus, even though the RO did not provide the Veteran with pre-decisional notice of the proposed reduction or time to respond prior to the effective date of the reduction, the Board finds that such due process was not necessary.  This is so because the reduction did not involve a reduction in the overall amount of the Veteran's compensation; thus, the due process protections of 38 C.F.R. § 3.105(e) (2011) do not apply.  See VAOPGCPREC 71-91.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

The decision below addresses the Veteran's claims of service connection for a left hip disorder and temporomandibular joint dysfunction, as well as her claims for higher ratings.  Consideration of the remaining claims on appeal is deferred pending completion of the development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed left hip disorder.

2.  The Veteran does not have a diagnosed temporomandibular joint dysfunction.

3.  Since the award of service connection, the Veteran's hearing loss in the left ear has been manifested by hearing impairment corresponding to auditory acuity no worse than Level I in the left ear.

4.  The Veteran's sinusitis is evidenced by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.

5.  The Veteran's four breast surgery scars are tender and measure a total of 1.7 square centimeters in area; the scars are not deep, nonlinear, unstable; and they do not cause any disabling effects or limitation of function.

6.  The Veteran's bunionectomy of the right foot with residuals of hallux valgus has been evidenced by a disability equating to no worse than moderate limitation of motion, with hallux valgus and associated degenerative in the right great toe, pain in the foot, and painful motion of the toes.

7.  The Veteran's service-connected right ankle disability allows for dorsiflexion to 10 degrees and active plantar flexion to 30 degrees, with no ankylosis and no malunion of the os calcis or astragalus; these symptoms equate to no worse than moderate limitation of motion.  

8.  For the period prior to April 1, 2012, the Veteran's service-connected right great toe fracture was manifested by subjective complaints of pain and painful motion in the toe; the disability did not result in impairment approximating moderately severe foot injury.

9.  From April 1, 2012, the Veteran's service-connected right great toe fracture has been manifested by subjective complaints of pain and painful motion in the toe; the disability does not result in impairment approximating moderate foot injury.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left hip disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran does not have a temporomandibular joint dysfunction that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for an initial compensable disability rating for service-connected hearing loss in the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

4.  The criteria for an initial disability rating of 10 percent for the Veteran's sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.20, 4.123, 4.124a, Diagnostic Code 6513 (2011).

5.  The criteria for an initial rating of 20 percent for bilateral breast surgery scars have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.7, 4.27, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2011).

6. The criteria for a rating higher than 10 percent for the Veteran's bunionectomy of the right foot with residuals of hallux valgus have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2011).

7.  The criteria for a rating higher than 10 percent for right ankle disability with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

8.  The criteria for a rating higher than 10 percent for the Veteran's right great toe fracture were not met prior to April 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).

9.  The criteria for a compensable rating for the Veteran's right great toe fracture have not been met from April 1, 2012.  38 U.S.C.A. §§ 1155, 5107  (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through August 2008, November 2008, and March 2010 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate her claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the August 2008, November 2008, and March 2010 letters concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate her claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the August 2008, November 2008, and March 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned August 2008, November 2008, and March 2010 notice letters. 

In any event, as is the case here regarding several of the claims, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from both VA and private treatment providers.  In connection with her claims, the Veteran underwent VA examination in September 2008, April 2010, May 2010, June 2010, and May 2011; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and her representative, and document that the examiners conducted thorough examination of the Veteran and consideration of the evidence.  An explanation of the opinions offered by each examiner was provided.  

Regarding the Veteran's claim for an initial compensable rating for service-connected sinusitis, the Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Board is aware that no VA examination was provided to the Veteran in conjunction with her claim for entitlement to an initial compensable rating for sinusitis but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2011).  In this case, as discussed below, the Veteran has credibly testified as to the symptoms of her service-connected sinusitis.  This testimony is corroborated by both private and VA treatment records.  Given that sinusitis is evaluated using criteria readily observable by lay persons such as the Veteran, and given that the Board finds her testimony as to the frequency and nature of her symptoms to be credible, the Board concludes that a medical examination would not likely aid in providing evidence not currently of record that would serve to substantiate her claim and would instead simply delay the Board's adjudication of this claim for increase.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004). 

In addition, the Veteran has further been given the opportunity to submit evidence, and she has provided written argument in support of her claims.  She has testified before the undersigned Veterans Law Judge in May 2012.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims decided herein that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Under applicable law, service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

A review of the claims file reflects that the relevant medical evidence of record consists of the Veteran's service treatment records, as well as records of her post-service treatment from both private and VA treatment providers.  The Veteran was also provided VA medical examination in May 2011.  Review of the Veteran's service treatment records reflect that she was treated in August 1976 for complaints of dull pain in her head after being struck in the head.  No diagnosis was assigned at the time, and no follow-up treatment is of record.  No treatment for or diagnosis of problems with her left hip are noted in the record, and at her May 1979 report of medical examination, she was found to have no musculoskeletal abnormalities or abnormalities of the mouth or throat.  Records from private treatment providers reflect that the Veteran was diagnosed with "TMJ" in 1994.  Letters from the Veteran's private treatment providers submitted in April 2009 document that the Veteran has been "diagnosed with TMJ."  A similar letter dated in March 2010 indicated that the physician had treated the Veteran from 1992 to 2000 for "problems with Temporomandibular joint."  However, no diagnosis was provided.  A treatment record from August 2011 reflects that the Veteran complained of pain in her left gluteal area radiating down her leg, which her physician opined was "consistent with sciatica."  However, EMG study conducted the next month was normal.  Reports from the Veteran's VA treatment reflect an ongoing diagnosis of chronic pain syndrome, as well as consistent complaints of pain in her legs.  

The Veteran was provided VA examinations in May 2011.  Reports of those examinations reflect that the examiners reviewed the Veteran's claims file, acknowledged her complaints, and conducted full physical and oral examination.  The musculoskeletal examiner noted that the Veteran reported numbness in her left buttock and pain radiating into her left hip and leg, which she stated began following an injury to her right leg in 1997 that required the use of crutches.  Neurological examination was normal, and the Veteran was found to have normal muscle strength and a normal gait.  Radiological evaluation of the left hip was normal, although some limitation of motion of the hip was noted.  The examiner opined that the Veteran had no separately diagnosable left hip disorder and attributed her complaints of left hip pain to her separately diagnosed fibromyalgia.  In so finding, the examiner noted the normal radiological results, as well as the Veteran's normal gait and shoe wear pattern.  Report of the Veteran's oral examination reflects that she complained of pain, occasional difficulty with chewing, and swelling in the upper left jaw.  Physical examination of the Veteran's jaw, however, revealed no abnormalities, and radiological examination of her jaw was within normal limits.  The examiner found her to have no diagnosable disorder or dysfunction of the temporomandibular joint.  To the extent that the Veteran self-reported symptoms of functional impairment, the examiner attributed those symptoms not to any diagnosable disorder but to "rising barometric pressure and eating big bites of food."

The Veteran has also submitted multiple written statements to VA in support of her claims for service connection, and she testified before the undersigned Veterans Law Judge at a hearing in May 2012.  The Veteran has mentioned on multiple occasions, including at her hearing, that she believes she has a left hip disorder and temporomandibular joint dysfunction that are related to service or service-connected disability.  In particular, the Veteran contends that she developed temporomandibular joint dysfunction after being punched in the jaw during service.  She further contends that she began having pain in her left hip following a fall in 1997 that she claims was caused by her service-connected right foot and ankle disorders. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a left hip disorder and temporomandibular joint dysfunction.  In that regard, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.

Here, the greater weight of the evidence points to the Veteran not having a diagnosed left hip disorder or temporomandibular joint dysfunction.  The Board notes in that connection that although the Veteran has complained of pain in her jaw and her left hip in multiple statements to VA, there are no records showing a clear diagnosis of any left hip disorder at any time during the claim period.  To the extent that the Veteran has complained of pain in her left hip, the May 2011 VA examiner attributed those complaints to her diagnosed fibromyalgia-a diagnosis for which she is separately seeking service connection.  No separate disorder of the left hip has been identified at any time during the appellate period.  Further, although the Veteran's private treatment providers have stated that she was "diagnosed with TMJ," it is unclear whether that finding points to an actual diagnosis of temporomandibular joint dysfunction or merely to the Veteran's complaints of pain in her left jaw and her own self-reported history.  Further, these findings were considered by the May 2011 VA examiner, who nevertheless found the Veteran not to have a diagnosable temporomandibular joint dysfunction.  Thus, the evidence does not provide any objective indications of a left hip disorder or of temporomandibular joint dysfunction.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With no diagnosed disability, the analysis ends, and service connection for a left hip disorder and temporomandibular joint dysfunction must be denied.

In so finding, the Board notes that the May 2011 VA examiners, after conducting a thorough evaluation, found the Veteran to have no diagnosable left hip disorder or temporomandibular dysfunction.  Given these findings, and considering that there has been no definitively diagnosed left hip or temporomandibular joint disorder elsewhere in the record, the Board finds that the Veteran has not demonstrated a currently diagnosed left hip disorder or temporomandibular joint dysfunction that may be service connected.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  With no persuasive evidence of a current disability by VA standards, the analysis ends, and service connection for a left hip disorder and for temporomandibular joint dysfunction must be denied.

The Board has considered the Veteran's assertions that she has a left hip disorder and temporomandibular joint dysfunction that are related to her time in service or to other service-connected disabilities.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of these claimed disorders.  She is competent to report on symptoms she experienced either during or following service, but not to say what any diagnosis is in this case.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain in her left hip or jaw, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, she is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition such as temporomandibular joint dysfunction or a musculoskeletal disorder of the left hip.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the May 2011 VA examiners considered the Veteran's report of in-service and post-service symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Therefore, the Board concludes that, without competent and probative clinical evidence of a diagnosis of a left hip disorder or temporomandibular joint dysfunction, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Without a diagnosed or identifiable underlying disability, the analysis ends, and service connection for a left hip disorder and for temporomandibular joint dysfunction may not be awarded.

B.  Claims for Increase

The Veteran contends that her service-connected hearing loss in the left ear, sinusitis, and residuals of breast surgery scars are more disabling than reflected by the noncompensable disability ratings initially assigned.  The Veteran also contends that her service-connected bunionectomy of the right foot with residuals of hallux valgus and right ankle disability are more disabling than the disability ratings of 10 percent currently assigned each.  The Veteran further contends that her service-connected right great toe fracture is more disabling than the 10 percent disability rating assigned prior to April 1, 2012, and the noncompensable disability rating assigned thereafter. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has also found that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Additionally, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Relevant evidence of record consists of report of VA examinations provided to the Veteran in September 2008, April 2010, May 2010, June 2010, and May 2011, as well as reports of private and VA treatment the Veteran has received.  The Veteran has also submitted written argument in support of her claims and has testified before the undersigned Veterans Law Judge.  Private treatment records reflect that the Veteran was treated for what was diagnosed as an upper respiratory infection in November 2009.  In addition, records of the Veteran's ongoing VA treatment show that she was seen for sinusitis in August 2009 and for complaints of sinus problems in June 2010; at that time she was diagnosed with "seasonal allergies."  She was treated for bronchitis in April 2011 and for a sinus infection in December 2011.  In addition, a podiatry consult in March 2010 reflects that the Veteran was treated for pain in her right foot, particularly with motion.  She was noted at that time to have a painful foot with possible neuroma or nerve impingement. 

Report of the September 2008 VA examination reflects that the Veteran complained of ongoing pain in her right ankle and foot, as well as weakness, stiffness, swelling, and lack of endurance in the ankle and foot.  In particular, the Veteran complained of constant pain in the arch and sole of the right foot that caused her to alter her gait.  However, the Veteran reported no pain or functional impairment resulting from her right great toe fracture.  On physical examination, the Veteran's gait was found to be normal, with no abnormal weight bearing noted.  Examination of the ankle showed no weakness, tenderness, or swelling.  Range of motion was found to be dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with no limitation on repetitive motion.  Examination of the right foot revealed no tenderness, painful motion, weakness, swelling, or instability.  Active motion in the right great toe was possible.  The examiner noted hallux valgus of the right foot with no resection of the metatarsal head.  No limitations with standing or walking were noted, although she was noted to use foot supports in her shoes.  Radiological evaluation found a healed fracture of the fifth metatarsal and mild hallux valgus.  No other foot or ankle disabilities were found; in particular, the examiner noted that the Veteran had never fractured her right great toe.  The examiner found the Veteran's right ankle injury with arthritis and right great toe fracture to be asymptomatic at the time, although pain was associated with her status post bunionectomy of the right foot with hallux valgus.

Report of the April 2010 VA examination reflects that the Veteran complained of weakness, swelling, heat, giving way, tenderness, pain, and lack of endurance in her ankle, with daily flare-ups caused by physical activity and stress.  During flare-ups, the Veteran reported that she could not walk long distances due to pain and limitation of motion.  Physical examination revealed normal posture and gait, with no signs of abnormal weight bearing.  The right ankle was found to be tender, with no signs of edema, instability, weakness, redness, heat, misalignment, or guarding noted.  No ankylosis was found.  Range of motion of the Veteran's right ankle was found to be within normal limits of dorsiflexion to 20 degrees and plantar flexion to 45 degrees with no limitation on repetitive motion.  The examiner found some right foot tenderness on examination but no other symptoms.  She was noted to experience limitations in prolonged walking or standing due to her service-connected right ankle disorder.

Report of the May 2010 VA examination of the Veteran's bilateral breast surgery scars reflects that she complained of her clothing choices being limited due to sensitivity of her scars.  Physical examination revealed four scars with a total area of 1.7 square centimeters.  The scars were not painful on examination and were each found to be superficial with no underlying tissue damage.  Inflammation, edema, and keloid formation was absent, and no skin breakdown of any scar was noted.  The examiner found the scars not to be disfiguring and to cause no limitation of function.  The examiner did note, however, that the Veteran's clothing options were limited due to the scars.

Results from the June 2010 VA audiological examination reflect that the Veteran complained of missing parts of conversations due to hearing loss and difficulty hearing certain sounds.  On audiological examination, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
30
35
40

Puretone averages were 31.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear, using Maryland CNC tests.  (Applying the results of the Veteran's June 2010 VA audiogram to the rating criteria reveals no worse than Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.)  

Report of the May 2011 VA examination reflects that the Veteran again complained of pain, swelling, heat, and redness of the foot, as well as stiffness, fatigability, weakness, and lack of endurance in her foot and ankle.  She reported that she was able to stand for 15 to 30 minutes or walk one-quarter of a mile.  Physical examination revealed no evidence of swelling, instability, weakness, or abnormal weight bearing in the foot, although painful motion of the toes was noted, as well as tenderness to the plantar surface of the right foot and edema from her right calf to her foot.  No malunion or nonunion of the tarsal or metatarsal bones was shown, nor was any flatfoot or other foot deformity observed.  The Veteran's gait was found to be normal.  Range-of-motion testing of the Veteran's ankle revealed dorsiflexion to 10 degrees and plantar flexion to 30 degrees, with pain throughout both ranges of motion but no additional limitation due to repetition.  No instability, crepitation, or effusion was noted in the right ankle.  Radiological evaluation revealed mild osteopenia of the right ankle joint, as well as degenerative joint disease and hallux valgus of the right great toe.  The examiner found the Veteran's right ankle and foot disability to have moderate effects on her activities of daily living.

In addition, the Veteran has submitted multiple statements concerning her claims for increase and testified before the undersigned Veterans Law Judge at a hearing in May 2012.  At that time, the Veteran stated that she uses nasal steroid spray and antihistamines daily to combat her chronic sinusitis and experiences sinusitis four to six times per year, which require antibiotics two to three times per year.  She also complained of experiencing severe headaches related to sinusitis monthly.  She also complained of swelling and aching in her right ankle daily that was increased by walking, requiring her to use a cane.  She complained that her right foot was often swollen and that she experienced numbness, pain, and limitation of motion in her right toe.  The Veteran also complained that her breast surgery scars were sensitive and tender and become irritated and red if she wears clothing that rubs or puts pressure on the scars.  Finally, the Veteran contended that her June 2010 audiological examination was inadequate because the examiner informed the Veteran of the words she would be hearing before the test began.

The Veteran's hearing loss of the left ear has been evaluated under Diagnostic Code 6100 for hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.

Applying the results of the Veteran's June 2010 VA audiogram reveals no worse than Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the VA examination report does not support the assignment of an initial rating in excess of what the RO has already awarded-a noncompensable rating.

(The Veteran's right ear hearing impairment is presumed to be level I for the purpose of determining the percentage evaluation from Table VII, as that ear is not service connected.  See 38 C.F.R. § 4.85(f); 38 C.F.R. § 3.383 (2011).  A non-service-connected ear may be treated as service connected for rating purposes, but only when hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and hearing impairment in the non-service-connected ear meets the provisions of 38 C.F.R. § 3.385.  Those criteria are not met here.)  

The Board in no way discounts the difficulties that the Veteran experiences as a result of her hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable disability rating assigned for the Veteran's service-connected hearing loss in the left ear.  

The Veteran's sinusitis has been evaluated utilizing the rating criteria found at Diagnostic Code 6513, chronic maxillary sinusitis.  38 C.F.R. § 4.97 (2011).  Under Diagnostic Code 6513, a noncompensable evaluation is for application when sinusitis is detected by X-ray only.  A 10 percent evaluation is for application when sinusitis results in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is for application when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is for application following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note accompanying the rating criteria defines an incapacitating episode as one that requires bed rest and treatment by a physician.  Id.

Following a review of the medical evidence and the noted findings, the Board finds that the medical evidence of record warrants an initial rating of 10 percent, but no higher, for the Veteran's sinusitis.  In that connection, the Board notes that the Veteran has undergone treatment for sinusitis or other respiratory disorders on at least three occasions per year and has testified that she experiences sinusitis requiring antibiotics approximately two to four times per year.  In addition, she testified at her May 2012 hearing that her symptoms consist of crusting, headaches, and purulent discharge.  However, there is no evidence that the Veteran has at any time suffered any incapacitating episodes of sinusitis requiring physician-prescribed bed rest.  Similarly, the Board acknowledges that the Veteran's non-incapacitating episodes of sinusitis are characterized by headaches, pain, and purulent discharge or crusting, but again observes that the Veteran has been treated for, at most, four such non-incapacitating episodes per year.  This falls squarely within the rating criteria for a 10 percent disability rating.  The Board thus finds that the criteria for an increased rating, to 10 percent, for the Veteran's sinusitis are met.

The Board does not find that a rating higher than 10 percent is warranted for the Veteran's service-connected sinusitis at any time during the appeal period.  In that connection, the Board notes that the Veteran has not been shown to have three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment.  Similarly, she has not been shown to experience more than six non-incapacitating episodes per year.  Similarly, she does not display near-constant sinusitis, and she has not had surgery to treat the disorder.  Thus, an initial rating in excess of 10 percent for the Veteran's service-connected sinusitis is not warranted.

The Veteran's service-connected bilateral breast surgery scars have been rated as noncompensably disabling under prior Diagnostic Code 7804, which addresses superficial scars that are painful on examination.  The Board observes that amendments were recently made to the rating criteria for skin, effective October 28, 2008, prior to the Veteran's claim.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Therefore, the Board will consider the Veteran's scars under the amended rating criteria.

Pursuant to Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2011).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id.  Note (1), which follows the rating criteria, provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  Id.

The Board notes initially that the Veteran is currently receiving a noncompensable rating under prior Diagnostic Code 7804 for painful scarring.  The Board finds, however, that an initial 20 percent disability rating is warranted under the current version of that Diagnostic Code, given that the Veteran has stated on multiple occasions, including at her May 2010 VA examination, that all four of her bilateral breast surgery scars are tender and sensitive and can become irritated.  Although the VA examiner found the scars not to be painful on examination, he did acknowledge that the Veteran reported being limited in her clothing choices due to the sensitivity of the scars.  This finding corroborates the Veteran's report at the May 2012 hearing that she was unable to wear certain types of clothing because her scars became tender and irritated if too much pressure was placed on them.  With resolution of reasonable doubt in the Veteran's favor, including consideration of the tenderness she experiences as equating to pain, the Board finds that a 20 percent disability rating is warranted under Diagnostic Code 7804 for the Veteran's service-connected bilateral breast surgery scars.  This is so for the entirety of the claim period.
 
The Board also finds that a rating in excess of 10 percent is not warranted under any of the other diagnostic codes used for rating scars.  Diagnostic Code 7800 evaluates burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, and neck.  Because the Veteran's scars are on her torso, Diagnostic Code 7800 is not for application.  Diagnostic Code 7801 evaluates burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  In this case, the VA examination shows that the Veteran's scars are linear and superficial.  Note (1) under Diagnostic Code 7801 shows that a deep scar is one associated with underlying soft tissue damage.  In this case, no underlying soft tissue damage has been shown, and no medical professional has opined that the Veteran's bilateral breast surgery scars are deep.  Thus, a rating under Diagnostic Code 7801 is not warranted.  As the only rating available under Diagnostic Code 7802 is 10 percent and since the scars are linear, a higher rating under that diagnostic code is not available.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 7801, 7802 (2011).

Lastly, under Diagnostic Code 7805, any disabling effects not considered under Diagnostic Codes 7800-7804 are to be rated under an appropriate Diagnostic Code.  Here, no effect on function has been shown.  In this regard, the Board observes the Veteran's reports of pain and irritation due to her scars.  Although the scars have been shown to be tantamount to painful scars, the May 2010 examiner specifically found the Veteran's scars to cause no limitation of function.  In other words, the evidence fails to show that the Veteran has a disabling effect for which a separate rating is warranted.  Although the Veteran may have pain with movement, the evidence fails to show that the Veteran's pain results in a disabling effect.  Therefore, the Board concludes that a rating for other disabling effects under Diagnostic Code 7805 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2011) 

The Veteran's bunionectomy of the right foot with residuals of hallux valgus has been evaluated utilizing the rating criteria found at Diagnostic Code 5280, unilateral hallux valgus.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5280, a 10 percent evaluation is for application for either hallux valgus with resection of the metatarsal head, or for severe hallux valgus if equivalent to amputation of the great toe.  Based on the evidence of record, the Board finds that the medical evidence of record does not warrant a rating higher than 10 percent under Diagnostic Code 5280.  As noted, reports of the September 2008, April 2010, and May 2011 VA examinations show that the Veteran had a normal gait, although she complained on each occasion of pain in the foot, as well as weakness, stiffness, swelling, and lack of endurance in her right foot.  Examiners in September 2008 and April 2010 observed pain and tenderness of the right foot, as well as hallux valgus of the right great toe.  Similarly, the May 2011 VA examiner noted edema and tenderness to the plantar surface of the Veteran's right foot.  Hallux valgus and associated degenerative joint disease were noted in the right great toe.  There has been no showing of resection of the metatarsal head or any abnormality that might equate to amputation of the right great toe.  To the contrary, the May 2011 VA examiner found the Veteran's right foot disability to cause only moderate limitation in her activities of daily living.  Thus, the Board finds that the evidence clearly shows that the Veteran's disability picture warrants no more than the 10 percent rating currently assigned for right bunionectomy of the right foot with residuals of hallux valgus under Diagnostic Code 5280.  

As noted above, the 10 percent rating represents the highest rating that the Veteran could receive for hallux valgus, even if the disability equated to amputation of the great toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Evaluation of the evidence of record further shows that no other Diagnostic Codes are applicable.  In that connection, the Board notes that the Veteran has not been shown to have flatfoot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones, rendering higher evaluations under Diagnostic Codes 5276, 5278, and 5283 inapplicable.  In addition, the Veteran's disability has been shown to be no worse than moderately disabling, which would warrant no more than a 10 percent disability rating under Diagnostic Code 5284.  Similarly, although radiological evidence has shown the Veteran to have degenerative joint disease (arthritis) in the right great toe associated with her hallux valgus, the involvement of only one joint precludes a rating of 10 percent for arthritis in the absence of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011) (requiring the involvement of two or more major joints or two or more minor joint groups for a compensable rating).  

The Veteran's service-connected right ankle injury with traumatic arthritis has been evaluated in accordance with the criteria set forth in Diagnostic Code 5271, governing limited motion of the ankle.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The Board notes that a 20 percent rating is the highest rating available for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  A higher rating is warranted for ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273, 5274 (2011).  

Here, following its review of the medical evidence of record, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected right ankle injury with traumatic arthritis warrants no more than the 10 percent disability rating already assigned.  In so finding, the Board notes that at the September 2008 and April 2010 VA examinations, the Veteran was found to have a full range of motion of the right ankle with no limitations due to pain or repetitive motion.  To the contrary, the September 2008 VA examiner found the Veteran's ankle disorder to be completely asymptomatic, and the April 2010 VA examiner found her to have only tenderness in the ankle and a limitation on prolonged walking or standing.  In the most recent May 2011 VA examination, the Veteran was found to have dorsiflexion to 10 degrees and plantar flexion to 30 degrees with pain on motion but no additional limitation due to repetition.  That examination revealed only mild osteopenia in the ankle; at that time, the examiner concluded that her right ankle disability caused at most moderate effects on her activities of daily living.  

As there is no medical evidence of record suggesting that the symptoms caused by right ankle disability equate to worse than moderate limitation of motion, a higher rating is not warranted, and has not been at any time from the inception of the claim.  Additionally, a rating higher than 10 percent under another Diagnostic Code is not warranted for the Veteran's right ankle disability.  In that connection, the Board notes, with regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's right ankle.  Likewise, under Diagnostic Code 5272, there is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint.  Further, the findings do not warrant an evaluation under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, or of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, the Board does not find that the medical evidence supports a schedular rating higher than 10 percent for the Veteran's service-connected right ankle disability.  Further, although radiological evidence has shown the Veteran to have traumatic arthritis in the right ankle, arthritis in the absence of limitation of motion does not warrant a rating of 20 percent unless incapacitating episodes are shown, which has not been the case here.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011) (requiring occasional incapacitating exacerbations and the involvement of two or more major joints or two or more minor joint groups for a 20 percent disability rating).  Thus, a rating higher than 10 percent is not warranted under Diagnostic Codes 5003 and 5010.

In concluding that the Veteran is not entitled to a disability evaluation in excess of 10 percent for her right ankle disorder, the Board has also considered whether the Veteran is entitled to a higher disability evaluation on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202(1995).  Although the Veteran reports pain, she does not experience such a loss of motion due to pain that her limitation could be considered "marked."  Further, the current 10 percent disability evaluation contemplates the Veteran's complaints of pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability rating.

For the foregoing reasons, the Board thus concludes that a rating higher than 10 percent is not warranted for right ankle disability under any other potentially applicable Diagnostic Code pertaining to ankle disabilities.  In sum, the evidence of record shows that, for the entirety of the claim period, a rating higher than the currently assigned 10 percent for the Veteran's right ankle disability with arthritis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Veteran's service-connected right great toe fracture has been evaluated under Diagnostic Code 5284, governing "other foot injuries."  Under Diagnostic Code 5284, a 10 percent rating is for application when there is moderate disability.  A 20 percent rating is for application when there is a moderately severe disability.  A 30 percent rating is for application when there is a severe disability.  Additionally, a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Based on consideration of the above medical evidence, the Board finds that rating higher than 10 percent is not warranted for the Veteran's right great toe fracture for the period prior to April 1, 2012.  In that connection, a moderately severe foot injury was not approximated by the symptomatology of the Veteran's right great toe disability for the period prior to April 1, 2012.  This is evident in light of the other Diagnostic Codes pertaining to the toes.  Disabilities involving hallux valgus, hallux rigidus, hammer toes, and dorsiflexed great toes in conjunction with claw foot do not even result in evaluations greater than 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5280, 5281, 5282.  Moreover, even amputation of the great toe without metatarsal involvement warrants only a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5171.  The evidence has not indicated that the Veteran's right great toe disability resulted in symptoms as disabling as these types of disabilities related to the great toe for the period prior to April 1, 2012.  To the contrary, the September 2008 VA examiner found the Veteran's right great toe to be asymptomatic; in fact, she was found to display no fracture of the right great toe.  Similarly, although painful motion of the toes was noted at the May 2011 VA examination, the Board finds that such painful motion does not rise to the level of amputation or moderately severe foot injury.

The Board further finds that a compensable rating is not warranted for the Veteran's right great toe fracture since April 1, 2012.  A moderate foot injury has not been approximated by the symptomatology of the Veteran's right great toe disability for the period from April 1, 2012.  This is evident in light of the other diagnostic codes pertaining to the toes.  As noted above, even amputation of the great toe without metatarsal involvement warrants only a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5171.  The evidence has not indicated that the Veteran's right great toe disability has resulted in symptoms as disabling as these types of disabilities.  

The Board acknowledges that the Veteran has complained on multiple occasions of pain in her right great toe.  However, the Board reiterates that the Veteran's fracture of the right great toe was found to have no functional limitation, or even radiological confirmation, at the time of the September 2008 VA examination.  Additionally, the May 2011 VA examiner found painful motion of the right great toe, but no disability equating to moderately severe foot injury or amputation of the toe.  Therefore, there is no indication that the Veteran suffered from functional losses due to right great toe fracture that equated to a 10 percent rating prior to April 1, 2012, or a compensable rating thereafter, under the criteria of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  A higher rating is not warranted based on functional loss, especially in light of the clinical findings reported above.  DeLuca, supra.

Additionally, a higher rating under another Diagnostic Code is not warranted for the Veteran's fracture of the right great toe at any point during the claim period.  In that connection, the Board finds that there is no indication that the disability resulted in weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or atrophy of the musculature of the right foot with disturbed circulation, and weakness.  In addition, there is no indication that the Veteran's fracture of the right great toe resulted in her great toe being dorsiflexed, some limitation of the dorsiflexion at the right ankle, definite tenderness under metatarsal heads, metatarsalgia, severe or operated hallux valgus, severe hallux rigidus, all hammer toes of the foot, or moderate malunion or nonunion of the tarsal or metatarsal bones.  As such, a compensable rating is not contemplated even by the potential application of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 (flatfoot, acquired), 5277 (weak foot, bilateral), 5278 (claw foot (pes cavus) acquired), 5279 (metatarsalgia, anterior), 5280 (hallux valgus, unilateral), 5281 (hallux rigidus, unilateral, severe), 5282 (hammer toe), or 5283 (malunion of or nonunion of tarsal or metatarsal bones) (2009).  For the foregoing reasons, the Board thus concludes that a rating higher than 10 percent prior to April 1, 2012, or a compensable rating thereafter, is not warranted for right great toe fracture under Diagnostic Code 5284, for "other foot injuries," or any other potentially applicable Diagnostic Code pertaining to toe disabilities.  

In this case, the Board acknowledges the Veteran's complaints of pain and painful motion in her right great toe in association with her service-connected right great toe fracture but notes that these symptoms are specifically contemplated by the 10 percent evaluation currently assigned for the Veteran's separately service-connected bunionectomy of the right foot with residuals of hallux valgus.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's symptoms of pain and painful motion in her right great toe are evaluated as part of her service-connected bunionectomy of the right foot with residuals of hallux valgus, discussed above, to evaluate the same symptoms under any other Diagnostic Code would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2011).  See id.  

The Board has considered the Veteran's and her representative's contentions with regard to the Veteran's claims for higher disability ratings.  While the Board does not doubt the sincerity of the Veteran's belief that her disabilities are more severely disabling than reflected in the ratings assigned herein, as a lay person without the appropriate medical training or expertise, she simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The statements from the Veteran clearly articulate the symptoms the Veteran experiences; however, even with consideration of those problems, higher ratings than those assigned herein are not warranted for the Veteran's service-connected hearing loss, scar, sinusitis, ankle, foot, and toe disabilities under the pertinent rating criteria.

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

The above determination is based upon consideration of applicable rating provisions.  In particular, the June 2010 VA examination report describes the effects of the Veteran's hearing impairment on her daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the VA examiner that the Veteran complained of difficulty discerning certain sounds and missing parts of conversations.  It should also be pointed out that there is no showing that the Veteran's service-connected disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  In that connection, the Board finds that the symptoms of the Veteran's disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that an initial compensable rating for hearing loss in the left ear is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).  In addition, the Board finds that initial ratings of 10 percent for the Veteran's sinusitis and of 20 percent for her bilateral breast surgery scars are warranted.  This is so for the entirety of the claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.20, 4.118, 4.123, 4.124a, Diagnostic Codes 6513, 7801-7805 (2011).  The Board further finds that ratings higher than 10 percent for bunionectomy of the right foot with residuals of hallux valgus and for right ankle disability with arthritis are not warranted.  This is so for the entirety of the claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5271, 5280 (2011).  Finally, the Board finds that a rating higher than 10 percent prior to April 1, 2012, and a compensable rating thereafter, for the Veteran's service-connected right great toe fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2011).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for temporomandibular joint dysfunction is denied.

Entitlement to an initial compensable rating for hearing loss in the left ear is denied.

Entitlement to an initial rating of 10 percent for sinusitis is granted.

Entitlement to an initial rating of 20 percent for bilateral breast surgery scars is granted.

Entitlement to an increased rating for bunionectomy of the right foot with residuals of hallux valgus is denied.

Entitlement to an increased rating for right ankle disability with arthritis is denied.

Entitlement to rating higher than 10 percent for right great toe fracture for the period prior to April 1, 2012, is denied.

Entitlement to a compensable rating for right great toe fracture from April 1, 2012, is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for a right knee disorder, a bilateral shoulder disorder, a neck disorder, a low back disorder, chronic fatigue, and fibromyalgia.

At the outset, the Board notes the enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under applicable law, service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C. § 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Regarding the Veteran's service connection claims, the Board acknowledges that the Veteran contends that she has disorders of the right knee, low back, neck, and shoulders that she believes are related to military service.  In particular, the Veteran claims that she fell while on active duty, injuring her right knee and back, and that her current right knee and back problems stem from that initial experience.  She further contends that an in-service altercation resulting in a punch to the head caused her current neck problems, and that her in-service work as a radio repairer, which required her to repeatedly lift heavy equipment, caused her current bilateral shoulder problems.  She contends that she has had pain in her right knee, low back, neck, and shoulders since service.  In the alternative, the Veteran contends that she developed disorders of the right knee and low back secondary to her service-connected right toe, foot, and ankle disorders.  The Veteran also contends that she has chronic fatigue and fibromyalgia that are directly related to her time on active duty.

Regarding diagnosis of the Veteran's disabilities, the Board acknowledges that service treatment records reflect that she was treated on multiple occasions for complaints of fatigue, sore muscles, and weakness.  She was seen in June 1976 for what was diagnosed as a muscle strain of her back following heavy lifting, as well as complaints of swelling in her right knee of unknown etiology.  A treatment record dated in August 1976 documents that the Veteran complained of being "hit in the head by a male person," causing dull pain in her head.  No diagnosis was assigned at the time.  She was again seen in May 1977 for complaints of back strain and trauma to her left shoulder; at that time, she was again diagnosed with muscle strain.  In June 1978, she was given a rule-out diagnosis of a ligament strain to the right knee following a fall in which she hit her knee.  Radiological examination of the right knee was negative.  She again sought treatment in September 1978 for complains of lower back pain for two weeks; at that time, a diagnosis of muscle strain was again assigned.  An undated treatment record reflects that she was seen for complaints of pain in her left shoulder, which was diagnosed as muscle strain, with a rule out diagnosis of tendonitis.  No follow-up treatment is noted.  At her separation examination, conducted in May 1979, she was noted to have no abnormalities of the bilateral upper or lower extremities, the musculoskeletal system, the mouth or throat, or any other system. 

Post-service private treatment records document that the Veteran was diagnosed with fibromyalgia in October 1999, and with bursitis of the right shoulder in December 2004, by private treatment providers.  In addition, a treatment note dated in February 2006 indicates that the onset of the Veteran's fibromyalgia was in 1982.  Her private physicians have consistently diagnosed her with fibromyalgia, although no etiological opinions have been provided.  In addition, an April 2003 treatment note documents a diagnosis of "CFS" along with fibromyalgia.  Letters from the Veteran's private doctors, dated in March 2010 and April 2010, indicate that she sought treatment for pain in her neck, shoulders, and back as early as April 1992.  In addition, the April 2010 private physician indicated in his letter that the Veteran carried diagnoses of fibromyalgia and "segmental dysfunction" of the cervical and lumbar spines.   A treatment note in October 2011 indicates that the Veteran underwent MRI study that revealed a small disc protrusion and mild facet arthropathy in the lumbar spine.

Records of the Veteran's ongoing treatment with VA providers reflects that she has been diagnosed with chronic pain syndrome, for which she receives continuous treatment.  An August 2009 treatment note documents her complaints of ongoing pain in her neck, shoulders, and low back.  In addition, a March 2010 treatment note documents complaints of pain following a fall onto the right knee.  No diagnosis was assigned at that time.  In October 2010, the Veteran's VA physicians diagnosed her with chronic fatigue and fibromyalgia, as well as ongoing back pain.   
 
The Veteran has also undergone multiple VA examinations in connection with her claims.  At a September 2008 VA examination, the Veteran complained of pain in her lower back due to her gait having changed secondary to service-connected right toe, foot, and ankle disorders.  However, at that time, she was noted to have a normal gait.  No diagnoses of any lower back disorder were assigned.  Similarly, at a May 2011 VA examination, the Veteran complained of pain in her low back following a fall in the late 1990s, which she contended was caused by her service-connected right toe, foot, and ankle disorders.  Physical examination revealed a normal gait, normal reflexes, and normal neurological and muscle testing.  Radiological examination of the spine was likewise normal.  The examiner at that time found the Veteran to have no diagnosable low back disorder apart from her fibromyalgia, which the examiner reasoned was the source of her lower back pain.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge, such as symptoms of problems during service, or symptoms of a current problem.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, the chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that an appellant had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a right knee disorder, a bilateral shoulder disorder, a neck disorder, a low back disorder, chronic fatigue, and fibromyalgia.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded VA examination in order to obtain current diagnoses based on both an examination and a thorough review of the claims file.  Specifically, the Veteran should be afforded a full evaluation in order to determine the current diagnosis or diagnoses of her claimed right knee disorder, bilateral shoulder disorder, neck disorder, low back disorder, chronic fatigue, and fibromyalgia.  In addition to conducting a physical examination, the designated examiner or examiners must provide a medical nexus opinion with respect to any identified right knee disorder, bilateral shoulder disorder, neck disorder, low back disorder, chronic fatigue, and fibromyalgia.  

The opinion must address whether the Veteran has any disability of the right knee, shoulders, neck, or low back, or any diagnosed chronic fatigue or fibromyalgia, that is directly attributable to her military service.  The examiner must include a well-reasoned medical opinion addressing the onset of any diagnosed right knee disorder, bilateral shoulder disorder, neck disorder, low back disorder, chronic fatigue, and fibromyalgia and the medical probabilities that each such disability is related to the Veteran's time in service, particularly in light of her contentions, her in-service treatment for muscle strain of the back and shoulders and ligament strain of the right knee as well as exhaustion and malaise, and the current diagnoses of both chronic fatigue and fibromyalgia and her complaints of pain and numbness in her back, neck, shoulders, and right knee as documented by both private and VA treatment providers.  The examiner must fully discuss the Veteran's current diagnoses of "segmental dysfunction" of the cervical and lumbar spine, as well as her October 2011 MRI results, in the context of any negative opinion.  

In addition, regarding the Veteran's claims for service connection on a secondary basis, the VA examiner must review the Veteran's claims file and her assertions and offer diagnoses of all right knee and low back disabilities the Veteran experiences.  The examiner must offer a well-reasoned opinion as to whether the Veteran's service-connected right toe, foot, and ankle disabilities have caused any diagnosed low back or right knee disorder-or, if not the cause, whether her service-connected disabilities have made any such low back or right knee disability worse.  Allen, supra.  The examiner(s)' opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that she provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  Such notice must specifically include the legal criteria governing claims for secondary service connection and what is required to substantiate such a claim.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claims.  See 38 C.F.R. § 3.655(b) (2011).

The examiner(s) must review the claims file, examine the Veteran, and provide diagnoses for each right knee, shoulder, neck, and low back disorder the Veteran currently experiences, as well as any diagnosis of chronic fatigue and fibromyalgia.  For each such disorder, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not that the disorder began during service or is otherwise attributable to the Veteran's period of service or event coincident therewith.

The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed right knee or low back disorder has been caused or made chronically worse by the Veteran's service-connected right toe, right foot, and right ankle disorders.  

The examiner(s) must review the Veteran's claims file, to include a copy of this remand and any evidence obtained pursuant to the development directed herein.  The examiner(s) must address the Veteran's in-service treatment for muscle strain of the back and shoulders and ligament strain of the right knee, as well as exhaustion and malaise, and the current diagnoses of both chronic fatigue and fibromyalgia, in the context of any negative opinion.  The examiner(s) must also discuss the Veteran's complaints of pain and numbness in her back, neck, shoulders, and right knee, as well as her current diagnoses of "segmental dysfunction" of the cervical and lumbar spine and her October 2011 MRI results, in the context of any negative opinion.  

A well reasoned opinion must be provided with a detailed explanation for all conclusions reached.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on 

whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further consideration.

No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


